Citation Nr: 0609374	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-34 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel





INTRODUCTION

The veteran had honorable active service in the United States 
Marine Corps from December 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

Initially, the Board notes that the veteran raises on appeal 
the issue of a disability evaluation for the veteran's 
service connected residuals of a shrapnel wound.  This issue 
is not in appellate status and is therefore referred to the 
RO.  See 38 C.F.R. 
§ 20.1103 (2005).


FINDING OF FACT

A preponderance of the evidence of record is against a 
finding that the veteran has hepatitis C that is related to 
service. 


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
II and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a letter dated May 2002, the RO notified the veteran of 
the VCAA and that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to his appeal but 
that he had to provide enough information so that VA could 
request the relevant records.  VA also discussed the attempts 
already made to obtain relevant evidence with regard to this 
appeal.  Further, VA notified the veteran of his opportunity 
to submit additional evidence to support his appeal, as he 
was requested to provide any additional pertinent evidence or 
information he had pertaining to his claim.  The RO obtained 
the veteran's service medical records and VA outpatient 
treatment records for consideration in his claim. 

In addition, the RO issued a detailed statement of the case 
(SOC) in September 2003 and a supplemental statement of the 
case (SSOC) in June 2004, in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to the benefits sought, and contained the 
pertinent language from the duty-to-assist regulation 
codified at 38 C.F.R. § 3.159.  See Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  Thus, to the extent that the 
letter notifying the veteran of the VCAA may not have 
technically informed him of each element of the VCAA, the 
veteran was nonetheless properly notified of all the 
provisions of the VCAA.  The Board finds that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority.  

The Board also notes that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Board finds in this case that the 
veteran has not been prejudiced by the timing of the notice.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  There is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.

Accordingly, the Board finds that VA has satisfied its duty, 
under both the former law, the VCAA and substantive 
interpretive authority, to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, and the veteran has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203, 
207 (1999) (en banc), vacated on other grounds sub nom., 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 18 Vet. 
App. at 121-122.  Any further attempts to assist the veteran 
in developing his claims at this stage of the proceeding 
would result in needless delay, and are thus unwarranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 3.304.  In order 
to establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where the 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to the condition 
as to which, under Court case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Direct service connection is precluded when a disease or 
disability is caused by a veteran's willful misconduct, 
including frequent drug use.  38 C.F.R. §§ 3.301(a), (b), 
(c)(3).  For claims filed after October 31, 1990, service 
connection will be granted if a "disability . . . was 
incurred or aggravated in line of duty, and not the result of 
the veteran's . . . abuse of alcohol or drugs."  38 C.F.R. § 
3.301(a).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

The record shows that the veteran was diagnosed with the 
chronic disease hepatitis C in 1994.  The veteran contends 
that he was infected through exposure to blood and body 
fluids of dead and wounded soldiers in Vietnam or from a 
blood transfusion received in 1969 during a 39 day hospital 
stay for treatment of a shrapnel wound.  Indeed, the veteran 
received the Purple Heart in Vietnam and his service medical 
records confirm that he was hospitalized for 39 days in 1969 
for a shrapnel wound and ensuing infection.  Furthermore, the 
Air Force surgeon who treated the veteran's wounds in Vietnam 
submitted a letter to the RO in May 2003 stating that it is 
more likely than not that the veteran received a blood 
transfusion during hospitalization in 1969 and that the risk 
of acquiring hepatitis C from blood transfusions in the 1960s 
was "significant."  Another doctor submitted letters dated 
April 2002 and August 2003 stating, in part, that the absence 
of blood screening in the 1960s would have put blood 
transfusion recipients at high risk of contracting hepatitis 
C.  

The veteran's service medical records are negative for 
hepatitis C.  The service medical records indicate that the 
veteran reported in July 1969 having influenza-like symptoms; 
there were no findings of hepatitis.  

A VA physician who examined the veteran, the claims file and 
medical records in July 2002, concluded that it is as likely 
as not that the veteran acquired hepatitis C in service from 
exposure to blood or body fluids.  Although the examiner took 
into account the veteran's in-service drug use, her opinion 
did not address the veteran's inconsistent statements 
reflected in the VA outpatient treatment records that suggest 
that he used intravenous drugs after discharge.  VA 
outpatient treatment records and a July 2003 letter the 
veteran submitted to the RO outline the veteran's in-service 
and post service illicit drug use, including intravenous drug 
use.  Outpatient records dated April through June 2002 state, 
e.g. that the veteran used no drugs "after 1970" and, 
conversely, "quit all drugs in '74" and had not used 
"heroin since '74."  In October 2002, a second VA examiner 
stated that he would be engaging in mere speculation were he 
to conclude that the veteran acquired hepatitis C by any 
means other than intravenous drug use.  Finally, an October 
2003 VA medical opinion, while acknowledging that the cause 
of the veteran's hepatitis C was unknown, concluded, after a 
lengthy analysis of the potential service and post service 
exposures to hepatitis and evidence submitted in support of 
the veteran's contention that he acquird the disease through 
a blood transfusion or exposure to blood or body fluids in 
combat, that it is more likely than not that the veteran 
acquired hepatitis C through intravenous drug use after 
discharge from service, or perhaps while hospitalized after 
an automobile accident in 1978.

With regard to the weight to assign to these medical 
opinions, the Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ." Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  The Board attaches significant 
probative value to the October 2003 VA examiner's medical 
opinion.  The examiner reviewed the veteran's entire file, 
thoroughly documented the veteran's service and medical 
history, including combat experiences, in-service 
hospitalization, drug use, and potential sources of hepatitis 
C.  See 38 U.S.C.A. § 1154(b); Prejean v. West, 13 Vet. App. 
444, 448-449 (2000).  The examiner demonstrated the most in 
depth knowledge of the veteran's clinical history and cited 
to the positive and negative evidence in the claims folder.  
The letters submitted by the private physicians are not based 
on the veteran's overall history, do not fully discuss other 
risk factors for hepatitis and are therefore accorded less 
weight.  For example, the former Air Force surgeon who 
treated the veteran in Vietnam, while uniquely qualified to 
describe surgical practices and conditions at the hospital in 
1969, did not mention the veteran's inservice or post service 
drug use at all.  

The Board notes that there is no evidence of record showing 
that the veteran engaged in "frequent" intravenous drug 
use.  38 C.F.R. § 3.301(a).  Therefore, service connection is 
not precluded on this basis.  38 C.F.R. § 3.301(b)(3).

Accordingly, because the preponderance of the evidence weighs 
against entitlement to service connection for hepatitis C, 
the benefit-of-the-doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303, 3.304; Gilbert, 1 Vet. App 49, 55-57 (1991).


ORDER

Service connection for hepatitis C is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


